

Exhibit 10.1
 
TERMINATION AGREEMENT


This Termination Agreement (the “Agreement”) is made on this 14th day of March
2008 by and among Rodney L. Anderson, Joey M. Anderson and Robert A. Hasson
(collectively, the “Shareholders”) and Sionix Corporation, a Nevada corporation
(“Sionix”).


RECITALS


A. On November 7, 2007 the Shareholders and Sionix executed a Share Exchange
Agreement pursuant to which the Shareholders were to sell, convey, transfer and
assign to Sionix all of the outstanding shares of capital stock of RJ Metals,
Inc. in exchange for 3,400,000 shares of Sionix common stock (the
“Transaction”).


B. Despite the execution of the Share Exchange Agreement, the Transaction was
not consummated in that the shares of RJ Metals, Inc. were not exchanged for the
shares of Sionix common stock.


C. The Shareholders and Sionix wish to terminate the Share Exchange Agreement
and the Transaction by signing this Agreement.


Therefore, the Shareholders and Sionix agree as follows:


1. Termination of Share Exchange Agreement. By executing this Agreement the
Shareholders and Sionix each acknowledge that, upon reconsideration of the
benefits and obligations contemplated by the Share Exchange Agreement, it was
determined that the Transaction was not in the best interests of Sionix or RJ
Metals, Inc. or the shareholders of Sionix and RJ Metals, Inc. The Shareholders
and Sionix also acknowledge that the Transaction contemplated by the Share
Exchange Agreement was not consummated because Sionix did not deliver to the
Shareholders a copy of an irrevocable instruction to its transfer agent to issue
the 3,400,000 shares of Sionix common stock to the Shareholders in exchange for
all of the outstanding shares of capital stock of RJ Metals, Inc., as
contemplated by the Share Exchange Agreement. The Shareholders and Sionix
further agree that by executing this Agreement, the Share Exchange Agreement is
terminated.


2. Release. The Shareholders and Sionix release each other and each of their
officers, employees, principals and agents from any and all claims or demands of
whatever nature and kind, whether or not yet asserted, which are related to or
are in any manner incidental to the Share Exchange Agreement and the Transaction
contemplated thereby. The Shareholders and Sionix acknowledge that they have
read and are familiar with and understand the provisions of Section 1542 of the
California Civil Code which provides: “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known to him must have materially
affected his settlement with the debtor.” The Shareholders and Sionix expressly
waive any right or claim of right each may have under section 1542 of the
California Civil Code.


 
 

--------------------------------------------------------------------------------

 
3. Miscellaneous.


(a) Preparation of Agreement. It is acknowledged by each party that such party
either had separate and independent advice of counsel or the opportunity to
avail itself or himself of same. In light of these facts it is acknowledged that
no party shall be construed to be solely responsible for the drafting of this
Agreement.


(b) Interpretation.


(i) Entire Agreement/No Collateral Representations. Each party expressly
acknowledges and agrees that this Agreement is the final, complete and exclusive
statement of the agreement of the parties with respect to the subject matter
hereof and supersedes any prior or contemporaneous agreements of any kind, oral
or written. Any agreement hereafter made shall be ineffective to modify,
supplement or discharge the terms of this Agreement, in whole or in part, unless
such agreement is in writing and signed by the party against whom enforcement of
the modification or supplement is sought.


(ii) Severability. If any term or provision of this Agreement shall be
determined to be invalid, illegal or unenforceable under present or future laws
effective during the term of this Agreement, then and, in that event: (A) the
performance of the offending term or provision shall be excused as if it had
never been incorporated into this Agreement, and, in lieu of such excused
provision, there shall be added a provision as similar in terms and amount to
such excused provision as may be possible and be legal, valid and enforceable,
and (B) the remaining part of this Agreement shall not be affected thereby and
shall continue in full force and effect to the fullest extent provided by law.


(iii) Headings; References; Incorporation; Gender. The headings used in this
Agreement are for convenience and reference purposes only, and shall not be used
in construing or interpreting the scope or intent of this Agreement or any
provision hereof.


(c) Enforcement.


(i) Applicable Law. This Agreement shall be solely governed by, interpreted
under, and construed and enforced in accordance with the laws of the State of
California.


(ii) Consent to Jurisdiction; Service of Process. Any action or proceeding
arising out of or relating to this Agreement shall be filed in and heard and
litigated solely before the state courts of California located within the County
of Orange.


(d) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument, binding on all parties hereto.


WHEREFORE, the Shareholders and Sionix have signed this Agreement as of the date
set forth above.
 
 
 

--------------------------------------------------------------------------------

 
 

 
SHAREHOLDERS
             
/s/ Rodney L. Anderson
 
Rodney L. Anderson
             
/s/ Joey M. Anderson
 
Joey M. Anderson
             
/s/ Robert A. Hasson
 
Robert A. Hasson
     
SIONIX CORPORATION
             
By:  /s/ Richard H. Papalian 
 
Richard H. Papalian
 
Chief Executive Officer





 
 

--------------------------------------------------------------------------------

 